294 S.W.3d 442 (2009)
Julia Belle LANGERAK, Movant
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2009-SC-000372-KB.
Supreme Court of Kentucky.
October 1, 2009.

OPINION AND ORDER
Applicant, Julia Belle Langerak, was admitted to the practice of law in the Commonwealth of Kentucky on May 1, 2007. Her bar roster address is 399 South Alford Boulevard, Evansville, Indiana 47714. Langerak was suspended from the practice of law for non-payment of KBA dues for the July 1, 2008June 30, 2009 fiscal year by Supreme Court Order, dated December 10, 2008. Langerak had no disciplinary investigations, complaints, or charges pending against her at the time of or during suspension, and there are no claims against her in the Client Security Fund.
Langerak's completed Application for Restoration, pursuant to SCR 3.500(1), was filed on June 22, 2009, within one (1) year after her original suspension date. The required fees and dues have been paid in full. Langerak is compliant with her continuing legal education through June 30, 2009.
The Board of Governors, at its July, 2009 meeting, considered the application of Langerak to be restored to the practice of law. The vote was fifteen for restoration, none against restoration, with a recommendation to approve restoring Langerak to the practice of law.
We adopt the recommendation of the Board of Governors and order that Julia Belle Langerak be, and is hereby restored to the practice of law in this Commonwealth on the following conditions:
1. Applicant shall pay the cost of this proceeding, certified by the Executive Director to be $177.18 (SCR 3.500(5));
2. Applicant shall pay dues owing, if any, to the KBA during the time the application has been pending (SCR 3.040); and
3. If for any reason the restoration process is not completed prior to June 30, 2010, Applicant must complete the requirement for the 2010-2011 CLE year and be recertified prior to being restored to membership (SCR 3.675).
MINTON, C.J.; ABRAMSON, CUNNINGHAM, NOBLE, SCHRODER and SCOTT, JJ., concur.
VENTERS, J., not sitting.
ENTERED: October 1, 2009.
/s/ John D. Minton Jr.
Chief Justice